Per Curiam:
Our decision today in Thomas G. Gibney v. United States, No. 48572, disposes also of this case. The fact that this plaintiff performed some extra services of the exempt or non-reimbursable class, while all of Gibney’s services were of the nonexempt class, is not material and does not affect his right to recover extra compensation for such services. O’Rourke v. United States, 109 C. Cls. 83.
The plaintiff is entitled to recover. Entry of judgment is suspended pending receipt of a report from the General Accounting Office showing the amount due plaintiff in accordance with this opinion.
In accordance with the above opinion and upon a stipu-latiton by the parties stating that the audit of accounts made by the Immigration and Naturalization Service shows that the extra compensation due plaintiff under the Act of March 2, 1931, for the period from July 1, 1947, to June 30, 1948, inclusive, after allowing credits for amounts previously paid for the same services under the 1945 and 1946 Federal Employees Pay Acts, to be $436.78, it was ordered July 11,1949, that judgment be entered for the plaintiff in the sum of $436.78.